As filed with the Securities and Exchange Commission on January 15, 2016 File Nos. 033-85982 and 811-08846 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 50 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 51 Tributary Funds, Inc. (Exact Name of Registrant as Specified in Charter) 1620 Dodge Street Omaha, NE 68197 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code: (800) 6962-4203 Brittany Fahrenkrog 1620 Dodge Street Omaha, NE 68197 (Name and Address of Agent for Service) Copies to: David E. Gardels Husch Blackwell LLP 13330 California Street Suite 200 Omaha, NE 68154 It is proposed that this filing will become effective: [X]immediately upon filing pursuant to Rule 485, paragraph (b)(1) []on, pursuant to Rule 485, paragraph (b)(1) []60 days after filing pursuant to Rule 485, paragraph (a)(1) []on, pursuant to Rule 485, paragraph (a)(1) []75 days after filing pursuant to Rule 485, paragraph (a)(2) []on, pursuant to Rule 485, paragraph (a)(2) []this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This PEA No.50 is filed for the sole purpose of submitting XBRL exhibit for the risk/return summary first provided in PEA No. 49 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act of 1933, as amended, and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Omaha, and State of Nebraska, on the 15th day of January, 2016. Tributary Funds, Inc. By: * s/ Gino Malaspina Name: Stephen R. Frantz Title: President Date: January 15, 2016 Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date * s/ Gino Malaspina Stephen R. Frantz President and Chairman of the Board of Directors January 15, 2016 s/ Karen Shaw Karen Shaw Treasurer January 15, 2016 * s/ Gino Malaspina John J. McCartney Director January 15, 2016 * s/ Gino Malaspina Gary D. Parker Director January 15, 2016 * s/ Gino Malaspina Robert A. Reed Director January 15, 2016 /s/ Gino Malaspina *By:Gino Malaspina Attorney-in-Fact January 15, 2016 * Gino Malaspina signs this document on behalf of each of the foregoing persons pursuant to the Limited Power of . EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Label Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
